Order entered October 12, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01178-CV

          IN RE THE COMMITMENT OF JOHNNY DOYLE BROWN, Appellant

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                              Trial Court Cause No. 94099-86

                                             ORDER
        The Court GRANTS court reporter Elizabeth Woods’s October 10, 2016 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Woods to file the reporter’s record within TEN DAYS from the date of

this order.

                                                        /s/   Elizabeth Lang-Miers
                                                              JUSTICE